Filed 9/21/10 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2010 ND 176







Efren Cortez Rayas, 		Plaintiff and Appellant



v.



Special Agent Marchus, 

Chief Agent Carlson, and 

Attorney General Wayne Stenehjem, 		Defendants and Appellees







No. 20100139







Appeal from the District Court of Pierce County, Northeast Judicial District, the Honorable John C. McClintock, Jr., Judge.



AFFIRMED.



Per Curiam.



Efren Cortez Rayas (on brief), self-represented, Federal Corrections Institution, 1900 Simler Avenue, Big Spring, TX 79720, plaintiff and appellant.



Douglas Alan Bahr (on brief), Solicitor General, Office of Attorney General, 500 North 9th Street, Bismarck, ND 58501-4509, for defendants and appellees.

Rayas v. Marchus

No. 20100139



Per Curiam.

[¶1]	Efren Cortez Rayas appeals from the district court’s judgment dismissing his claim for lack of subject matter jurisdiction, for failure to state a claim upon which relief can be granted and because the applicable statute of limitations bars the claim.  Rayas argues his complaint should be construed to prevent dismissal because he is self-represented and because he sent letters in 2002 providing notice of his claim.  The district court properly determined Rayas’ claim is barred by the statute of limitations in N.D.C.C. § 28-01-22.1, and we do not reach the remaining issues.  We summarily affirm under N.D.R.App.P. 35.1(a)(6).

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner

Mary Muehlen Maring